DETAILED ACTION
The following Office Action is in response to the Non-Provisional Patent Application filed on November 23, 2020.  Claims 1-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,992,566.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the instant application are anticipated by claims 1-18 of U.S. Patent No. 8,992,556.
Concerning claims 1 and 3, the claims are equivalent to claim 1 of U.S. Patent No. U.S. Patent No. 8,992,556 but are broader, lacking the limitations with regards to the diameter of the central shaft and the distal portion of the plurality of stabilizing shafts not being surrounded by an outer shaft.
Concerning claims 2 and 4-10, these claims are equivalent to claims 2-9 of U.S. Patent No. U.S. Patent No. 8,992,556.
Concerning claim 11, the claim is equivalent to claim 10 of U.S. Patent No. U.S. Patent No. 8,992,556 but are broader, lacking the limitation with regards to the distal portion of the plurality of stabilizing shafts not being surrounded by an outer shaft.  Although claim 11 of the Instant Application recites the limitation of “positioned … such that the plurality of stabilizing shafts puncture skin prior to or simultaneously with entrance of the central shaft”, this does not distinguish the claim for claim 11 of U.S. Patent No. U.S. Patent No. 8,992,556.
Concerning claims 12-19, these claims are equivalent to claims 11-18 of U.S. Patent No. U.S. Patent No. 8,992,556.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spivey et al. (US 2011/0087267, hereinafter Spivey).
Concerning claims 1 and 11, the Spivey et al. prior art reference teaches a scarless surgical tool and a method for assembly thereof (Figures 1-8; 20) comprising: a handle portion (Figure 1; 21) comprising: a central shaft (Figure 5; 41); and a plurality of stabilizing shafts surrounding the central shaft (Figure 5; 42AB, arms may be interpreted as stabilizing shafts given they stabilize the end effector when attached to the tool) the plurality of stabilizing shafts being positioned with respect to the central shaft such that the plurality of stabilizing shafts are capable of puncturing skin prior to or simultaneously with entrance of the central shaft through the punctured skin (Figure 5; arms 42AB may puncture skin prior to central shaft 41 when central shaft is retracted, and are capable of puncturing skin depending on the force applied and the thickness of the skin i.e. may puncture the skin of a grape); and a working end configured to be removably secured to the handle portion via the stabilizing shafts (Figure 1; 30), the working end comprising: a securing member at a proximal portion of the working end (Figure 7; 33, ring works to secure the end effector to the shaft, therein defining it as a securing member), securing the securing member to the handle via the plurality of stabilizing shafts (arms are deflected outward to secure the securing member of the end effector to the handle); a housing portion configured to receive a distal portion of the shaft (Figure 7; 35); and a tool portion at a distal portion of the working end (Figure 4; 32), the central shaft configured to control movement of the tool portion when the working end is secured to the handle portion by positioning the central shaft in the housing portion ([¶ 0027]).
Concerning claims 2 and 12, the Spivey reference teaches the scarless surgical tool of claim 1 and the method of claim 11, wherein the securing member surrounds the central shaft when the securing member is secured to the plurality of stabilizing shafts (Figure 7; 33).
Concerning claims 3 and 13, the Spivey reference teaches the scarless surgical tool of claim 1 and the method of claim 11, wherein each of the plurality of stabilizing shafts has a diameter of less than or equal to about 1.0 mm ([¶ 0032], central shaft is less than 3mm, and each arm has a width that is less than half of 3mm, which is about 1mm).
Concerning claims 4 and 14, the Spivey reference teaches the scarless surgical tool of claim 1 and the method of claim 11, wherein each of the plurality of stabilizing shafts may be interpreted as having a sharpened distal tip capable of forming an opening given its tapered shape (Figure 6; 42AB).
Concerning claims 5 and 15, the Spivey reference teaches the scarless surgical tool of claim 1 and the method of claim 11, wherein the length of the central shaft is longer than a length of the plurality of stabilizing shafts (Figure 5; 41).
Concerning claims 6 and 16, the Spivey reference teaches the scarless surgical tool of claim 1 and the method of claim 11, wherein the securing member comprises a locking mechanism configured to fix the position of the plurality of stabilizing shafts relative to each other (Figure 7; 33, 36 | [¶ 0026]).
Concerning claim 8, the Spivey reference teaches the scarless surgical tool of claim 1, wherein the working end further comprises a slide member positioned in the housing portion (Figure 7; 34), the slide member configured to control movement of the tool portion.
Concerning claims 10 and 19, the Spivey reference teaches the scarless surgical tool of claims 1 and the method of claim 11, wherein the tool portion may be graspers (Figure 12; 30C), and wherein axial movement of the central shaft can move the graspers between an open configuration and a closed configuration ([¶ 0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spivey et al. (US 2011/0087267, hereinafter Spivey) in view of Surti et al. (US 2011/0152887, hereinafter Surti).
Concerning claims 7 and 17, the Spivey reference teaches the scarless surgical tool of claim 6 and the method of claim 16, where the locking mechanism comprises a retaining ring (Figure 7; 43AB) configured to form an interference fit with the securing member, but it does not specifically teach it forming a friction fit.
However, the Surti reference teaches a surgical tool having a detachable working end (Figure 1; 40), wherein the working end includes a securing member comprising a locking mechanism that forms a friction fit to lock the detachable head in place ([¶ 0038]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the retaining ring of the Spivey reference form a friction fit as opposed to an interference fit as an obvious alternative method of locking the securing means for a detachable head (Surti; [¶ 0038]).
Concerning claims 9 and 18, the Spivey reference teaches the scarless surgical tool of claim 8 and the method of claim 11, where the slide member is configured to contact the distal portion of the central shaft (Figure 7; 34), but it does not specifically teach the slide member being positioned radially between the central shaft and the housing.
However, the Surti reference teaches a surgical tool having a detachable working end (Figure 1; 40), wherein the working end includes a securing member (Figure 1; 26) and a housing portion (Figure 1; 42), the working end further comprising a slide member positioned in the housing portion (Figure 2; 48), the slide member configured to control movement of the tool portion, wherein the slide member is configured to receive the distal portion of a central shaft (Figure 2; 32), such that the slide member is positioned radially between the central shaft and the housing.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the slide member of the Spivey reference be configured to receive the distal portion of the central shaft as in the Surti reference to allow the central shaft to be frictionally locked with the slide member therein assuring firm engagement with the jaws (Surti; [¶ 0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Lu et al. reference (US 7,927,327) and the Weisshaupt et al. reference (US 2014/0052061) teach laparoscopic surgical tools including a central shaft surrounded by a plurality of stabilizing shafts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        12/16/2022